Exhibit 99.1 NEWS RELEASE Corporate Headquarters 96 South George Street York, Pennsylvania 17401 U.S.A. www.glatfelter.com For Immediate Release Contacts: Investors: Media: John P. Jacunski Eileen L. Beck (717) 225-2794 (717) 225-2793 GLATFELTER REPORTS FIRST QUARTER 2017 EARNINGS YORK, Pennsylvania – May 2, 2017 – Glatfelter (NYSE: GLT) today reported first quarter of 2017 net income of $11.6 million, or $0.26 per diluted share compared with $16.2 million, or $0.37 per diluted share in the first quarter of 2016.Adjusted earnings for the first quarter of 2017 were $17.2 million, or $0.39 per diluted share compared with $16.3 million, or $0.37 per diluted share, for the same period a year ago.Adjusted earnings is a non-GAAP measure for which a reconciliation is provided within this release. Consolidated net sales totaled $390.7 million and $402.2 million for the three months ended March31, 2017 and 2016, respectively. Lower selling prices and foreign currency translation unfavorably impacted the quarter-over-quarter comparison by $6.8 million each. “Glatfelter’s overall results for the first quarter were in line with expectations,” said Dante C. Parrini, Chairman and Chief Executive Officer.“Our engineered materials businesses reported a strong opening to 2017.Composite Fibers returned to growth after a challenging 2016, as demand improved in all market segments, including tea, single-serve coffee and wall covering products.This improved demand, when combined with our cost optimization program, drove a 29% increase in Composite Fibers’ operating income over the prior-year period.Advanced Airlaid Materials continued to show healthy margin expansion as volumes improved over the previous year and further production efficiencies from continuous improvement initiatives resulted in an 8% increase in operating income.The Specialty Papers business unit’s performance continues to be challenged by highly competitive market conditions, despite improved productivity and cost reduction actions.” Mr. Parrini continued, “We are making significant progress in our initiatives to manage costs and drive continuous improvement throughout our organization.Specifically, our Composite Fibers business is on track to deliver $10 million in savings this year through the cost optimization program we began in the fourth quarter of 2016.We also remain committed to investing in our growth platforms.The build-out of our new facility in Fort Smith, Arkansas, is proceeding as expected and is positioned to support the growth opportunities for our Advanced Airlaid Materials business, with start-up expected late this year.” - more - Glatfelter Reports First Quarter 2017 Earnings page 2 The following table sets forth a reconciliation of net income on a GAAP basis to adjusted earnings, a non-GAAP measure: Three months ended March 31 In thousands, except per share Amount Diluted EPS Amount Diluted EPS Net income $ Adjustments (pre-tax) Specialty Papers' environmental compliance 37 Airlaid capacity expansion costs 56 Cost optimization actions 88 Total adjustments (pre-tax) Income taxes (1) ) ) Total after-tax adjustments - Adjusted earnings $ Tax effect on adjustments calculated based on the incremental effective tax rate of the jurisdiction in which each adjustment originated and the related impact of valuation allowances.
